                            Case 3:16-cv-02043-TSH Document 107 Filed 04/16/21 Page 1 of 2



                    1   NIALL P. McCARTHY (SBN 160175)
                        nmccarthy@cpmlegal.com
                    2   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    3   BETHANY HILL (SBN 326358)
                        bhill@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    5   840 Malcolm Road
                        Burlingame, CA 94010
                    6   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    7
                        Attorneys for Relator STF, LLC
                    8
                                                      UNITED STATES DISTRICT COURT
                    9
                                                     NORTHERN DISTRICT OF CALIFORNIA
               10
                        UNITED STATES OF AMERICA; STATE OF             CASE NO. 3:16-cv-02043-TSH
               11       CALIFORNIA; ex rel. STF, LLC, an
                        organization,                                  JOINT STATEMENT RE: MAGISTRATE
               12                                                      JUDGE THOMAS S. HIXON’S
                                       Plaintiffs,                     DISCOVERY ORDER ON APRIL 2, 2021
               13
                                v.
               14
                        CRESCENDO BIOSCIENCE, INC., a Delaware
               15       corporation; and MYRIAD GENETICS, INC., a
                        Delaware corporation,
               16
                                Defendants.
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT STATEMENT RE: MAGISTRATE JUDGE THOMAS S. HIXON’S DISCOVERY ORDER ON APRIL 2,
                         2021; Case No. 3:16-cv-02043-TSH
                            Case 3:16-cv-02043-TSH Document 107 Filed 04/16/21 Page 2 of 2



                    1          In accordance with the Court’s Discovery Order dated April 2, 2021, the Parties hereby report

                    2   that there is no dispute regarding Relator’s Updated First Privilege Log and Updated Second

                    3   Privilege Log, served on April 9, 2021.

                    4

                    5   Dated: April 16, 2021                       COTCHETT, PITRE & McCARTHY, LLP
                    6                                               By:    /s/ Justin T. Berger
                                                                           NIALL P. McCARTHY
                    7                                                      JUSTIN T. BERGER
                                                                           BETHANY HILL
                    8
                                                                    Attorneys for Relator STF, LLC
                    9
               10

               11       Dated: April 16, 2021                       FOLEY HOAG LLP
               12                                                   By:    /s/ Kelly Caiazzo
                                                                           CAROLINE DONOVAN
               13                                                          GISELLE J. JOFFRE
                                                                           JOANNA MCDONOUGH
               14                                                          KELLY CAIAZZO
               15                                                   GREENBERG TRAURIG, LLP
                                                                         CAROLYN F. McNIVEN
               16                                                        JEREMY P. PALMER
                                                                         BRIAN Q. HALL
               17
                                                                    Attorneys for Defendants Crescendo Bioscience, Inc.
               18                                                   and Myriad Genetics, Inc.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT STATEMENT RE: MAGISTRATE JUDGE THOMAS S. HIXON’S DISCOVERY ORDER ON APRIL 2,                1
                         2021; Case No. 3:16-cv-02043-TSH
